Name: Commission Regulation (EC) No 1650/2001 of 14 August 2001 fixing quantities for imports of bananas into the Community for the fourth quarter of 2001 under the A/B and C tariff quotas
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade;  trade
 Date Published: nan

 Avis juridique important|32001R1650Commission Regulation (EC) No 1650/2001 of 14 August 2001 fixing quantities for imports of bananas into the Community for the fourth quarter of 2001 under the A/B and C tariff quotas Official Journal L 220 , 15/08/2001 P. 0003 - 0004Commission Regulation (EC) No 1650/2001of 14 August 2001fixing quantities for imports of bananas into the Community for the fourth quarter of 2001 under the A/B and C tariff quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 216/2001(2), and in particular Article 20 thereof,Whereas:(1) Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community(3) fixes the available quantities for the second half of 2001 for the A/B and C tariff quotas and also the maximum quantities in respect of the third quarter of 2001 for which import licences can be sought.(2) The quantities available for import under the A/B and C tariff quotas for the fourth quarter should be determined, having regard on the one hand to the volume of tariff quotas available for the second half of 2001 and, on the other hand, to the import licences issued for the third quarter of 2001.(3) This Regulation must enter into force immediately, before the start of the period for the submission of licence applications for the fourth quarter of 2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 11. For the fourth quarter of 2001, the quantities available for import under the tariff quota arrangements for the import of bananas shall be as set out in the Annex.2. For the fourth quarter of 2001, applications for import licences under the A/B and C tariff quotas:(a) submitted by a traditional operator may not relate to a quantity exceeding the difference between the quantity allocated to the operator under Article 28(2) of Regulation (EC) No 896/2001 and the sum of the quantities covered by import licences issued for the third quarter of 2001;(b) submitted by a non-traditional operator may not relate to a quantity exceeding the difference between the quantity allocated to the operator under Article 29(1) and (3) of Regulation (EC) No 896/2001 and the sum of the quantities covered by import licences issued for the third quarter of 2001.Applications for import licences shall be accompanied by a copy of the import licence(s) issued to the operator for the third quarter of 2001.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 31, 2.2.2001, p. 2.(3) OJ L 126, 8.5.2001, p. 6.ANNEXQuantities of available bananas by tariff quota and operator category for the fourth quarter of 2001>TABLE>